AO 446 (Rev. 06/12} Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Eastern District of New York

JAGDEV SINGH and KULDEEP SINGH

Plaintiffs)
¥,

MANDEEP KAUR; MANMOHAN SINGH; TALICO
CONTRACTING INC; NEELAM CONSTRUCTION
CORPORATION; WESTERN SURETY COMPANY

Civil Action No. 19 CV 6927

Defendant(s)

Sepucmedp L SUMMONS IN 4 CIVIL ACTION

To: (Defencant’s name and address) MANDEEP SINGH and MANMOHAN SINGH 58 MARLOWE ROAD VALLEY STREAM
, NEW YORK 11580; TALICO CONTRACTING INC. 133-10 ROCKAWAY BLVD
SOUTH OZONE PARK NEW YORK 11420; NEELAM CONSTRUCTION
CORPORATION 163 A PARIS AVENUE NORTHVALE NEW JERSEY 07647;
WESTERN SURETY COMPANY 125 BROAD STREET 7TH FLOOR NEW YORK
A lawsuit has been filed against you.
“ey cMEvTR*

NEW YRK 10004
awarded
LGePe

Within 21 days after service of this summons on you (not counting the ddy you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of th¢ United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached ‘complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

JONATHAN SILVER ESQ 8002 KEW GARDENS ROAD KEW GARDENS NEW
YORK 11415 718 520 1010

othended

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

Dates

© Signature of Clerk or Deputy Clerk
